DETAILED ACTION
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 13 directed to an invention non-elected without traverse.  Accordingly, claim 13 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Wolf on 10/19/2021.

The application has been amended as follows: 

IN THE CLAIMS
Claim 6. (Currently amended) A wood laminate material, comprising:
	a stack of three or more laminated woodbased material layers, each of the laminated woodbased material layers being a strand mat formed of multiple strands that are cut pieces of wood, wherein:
	the stack of three or more laminated woodbased material layers includes one or more high-density woodbased material layers, the remainder of the laminated each of the one or more high-density woodbased material layers
	fibers of the strands extend in the same direction in each woodbased material layer,
	the fibers of the strands in adjoining ones of the woodbased material layers extend in directions crossing each other,
	the woodbased material layers located at both ends in the lamination direction of the woodbased material layers are the low-density woodbased material layers, and
	one or more of the woodbased material layers located in an intermediate part in the lamination direction of the woodbased material layers is the one or more high- density woodbased material layers.

Reasons for Allowance
Claims 1-3, 6, 9-11, and 14-18 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art or record are Ou (US 2009/0061189) and Fyie et al. (US 2011/0220271).
	Regarding independent claim 1, Fyie discloses a wood composite including multiple layers of cut strands of wood (0019-0020). Fyie teaches that the compressive force in the lamination direction can be adjusted based upon the desired vertical density profile (0036). Fyie however provides no guidance as to a suitable density of the wood laminate such that a person of ordinary skill would have found it obvious to have arrived 3 from an average density of the stack of laminated woodbased material layers.
	Regarding independent claim 6, as discussed in the interview summary and applicant’s remarks filed 09/20/2021 Ou does not teach a stack of three or more layers in which the outer layers of the stack will be low-density layers.
	For the reasons discussed above the claims are passed to allowance.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781